[DO NOT PUBLISH]

                        IN THE UNITED STATES COURT OF APPEALS

                               FOR THE ELEVENTH CIRCUIT
                                ________________________                  FILED
                                                                 U.S. COURT OF APPEALS
                                       No. 10-11205                ELEVENTH CIRCUIT
                                   Non-Argument Calendar           NOVEMBER 29, 2010
                                 ________________________               JOHN LEY
                                                                         CLERK
                          D.C. Docket No. 1:08-cr-00045-SPM-AK-1

UNITED STATES OF AMERICA,

lllllllllllllllllllll                                                Plaintiff-Appellee,

                                            versus

MARK SETH WINNICK,

lllllllllllllllllllll                                             Defendant-Appellant.

                                ________________________

                          Appeal from the United States District Court
                              for the Northern District of Florida
                                ________________________

                                     (November 29, 2010)

Before DUBINA, Chief Judge, BLACK and WILSON, Circuit Judges.

PER CURIAM:

         Appellant Mark Seth Winnick appeals his 168-month total sentence after

pleading guilty to one count of receiving child pornography, in violation of 18
U.S.C. § 2252A(a)(2)(A), (b)(1), and one count of possession of child

pornography, in violation of 18 U.S.C. § 2252A(a)(5)(B), (b)(2).

      On appeal, Winnick argues that his 168-month total sentence was

procedurally and substantively unreasonable. Procedurally, he contends that the

district court’s cursory discussion of the factors in 18 U.S.C. § 3553(a) is evidence

that it placed undue emphasis on the guideline range. Substantively, he argues

that his total sentence was unreasonably harsh as applied to a first-time offender

who is amenable to treatment.

      We review the reasonableness of a district court’s sentence under a

deferential abuse of discretion standard. Gall v. United States, 552 U.S. 38, 41,

128 S. Ct. 586, 591, 169 L. Ed. 2d 445 (2007). In reviewing the reasonableness of

a sentence, we conduct a two-step review. Id. at 51, 128 S. Ct. at 597. First we

ensure that the sentence was procedurally reasonable, meaning the district court

properly calculated the guideline range, treated the guidelines as advisory,

considered the § 3553(a) factors, did not select a sentence based on clearly

erroneous facts, and adequately explained the chosen sentence. Id. At the time of

sentencing, the court shall state its reasons for imposing the particular sentence.

18 U.S.C. § 3553(c). However, the court is not required to provide a lengthy

explanation of the sentence. A brief explanation may be legally sufficient when

                                          2
the context of the record indicates the reasoning behind the court’s conclusion.

United States. v. Irey, 612 F.3d 1160, 1194-95 (11th Cir. 2010) (en banc) (citing

Rita v. United States, 551 U.S. 338, 358, 127 S. Ct. 2456, 2469, 168 L. Ed. 2d 203

(2007)).

      Once we determine that a sentence is procedurally sound, we must examine

whether the sentence was substantively reasonable in light of the record and the

§ 3553(a) factors. Gall, 552 U.S. at 51, 56, 128 S. Ct. at 597, 600. The district

court is required to impose a sentence that is “sufficient, but not greater than

necessary to comply with the purposes” listed in 18 U.S.C. § 3553(a)(2), including

the need to reflect the seriousness of the offense, promote respect for the law,

provide just punishment for the offense, deter criminal conduct, protect the public

from the defendant’s future criminal conduct, and provide the defendant with

needed educational or vocational training or medical care. See 18 U.S.C.

§ 3553(a)(2). In imposing a particular sentence, the court must also consider the

nature and circumstances of the offense, the history and characteristics of the

defendant, the kinds of sentences available, the applicable guideline range, the

pertinent policy statements of the Sentencing Commission, the need to avoid

unwarranted sentencing disparities, and the need to provide restitution to victims.

Id. § 3553(a)(1), (3)-(7).

                                          3
      The party challenging the sentence has the burden of establishing that the

sentence was unreasonable. United States v. Talley, 431 F.3d 784, 788 (11th Cir.

2005). “[W]hen the district court imposes a sentence within the advisory

Guidelines range, we ordinarily will expect that choice to be a reasonable one.”

Id. A sentence well below the statutory maximum may infer the reasonableness of

the sentence. See United States v. Gonzalez, 550 F.3d 1319, 1324 (11th Cir.

2008), cert. denied, 129 S. Ct. 2848 (2009).

      Here, we conclude from the record that the resulting 168-month total

sentence was procedurally and substantively reasonable. The district court

correctly calculated the guideline range and stated that it was advisory. Though

the court only cursorily discussed the reasoning behind its decision, the record

indicates that it properly considered the parties’ arguments. See Irey, 612 F.3d at

1194-95. In fact, the court continued the initial sentencing hearing so that it

would have sufficient time to read the research studies concerning the child-

pornography guidelines that Winnick introduced into evidence. Substantively,

Winnick’s total sentence represented the lowest end of the applicable guideline

range of 168-210 months, and we would ordinarily expect such a sentence to be

reasonable. See Talley, 431 F.3d at 788. The total sentence was also well below

the combined 30-year statutory maximum penalty for Winnick’s convictions.

                                          4
See Gonzalez, 550 F.3d at 1324 (concluding that a sentence was reasonable in part

because it was well below the statutory maximum). Moreover, Winnick did not

present mitigating § 3553(a) factors that necessitated a guideline variance.

Accordingly, we affirm Winnick’s sentence.

      AFFIRMED.




                                         5